DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to response filed on 12/10/2021, in which claims 23-42 were presented for further examination.

Terminal disclaimer
Terminal disclaimer filed on 12/10/2021 was considered and approved; therefore, the double patenting rejection is withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 23-42 (renumbered 1-20) are allowed in light of the prior art made of record.
The present application is directed to a method and system for optimization of audio fingerprint search. The closest prior art Bilobrov et al. (US 2007/0055500 A1) cited by examiner as relevant art, fails to anticipate or render obvious the recited features of “each node of the plurality of nodes being associated with: a cluster of similar known audio fingerprints; and a centroid corresponding to an average of the similar known audio fingerprints of the cluster, the searching comprising: computing fingerprint distances between the first values at the first resolution of an incoming audio fingerprint of the incoming audio stream and the centroids of a plurality of nodes to identify a most similar node: determining the most similar node is associated with one or more child nodes; in response to determining that the most similar node is associated with one or more child nodes repeating the searching on the one or more child nodes; and in response to determining that the most similar node is not associated with child nodes, returning the most similar node as a matching node, and classifying the incoming audio stream based on a classification associated with the matching node of the fingerprint tree.” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 23-42 (renumbered 1-20) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/             Examiner, Art Unit 2156                                                                                                                                                                                           
/TAMARA T KYLE/             Supervisory Patent Examiner, Art Unit 2156